Citation Nr: 0522359	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-24 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for dependency and indemnity compensation purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1950 to March 1954.  
The veteran died in August 1999.  The appellant is claiming 
that she is the veteran's surviving spouse for dependency and 
indemnity compensation (DIC) purposes.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2000, a 
statement of the case was issued in October 2000 and a 
substantive appeal was received in December 2000.  The 
appellant testified at a Board hearing at the RO in April 
2005.  At the hearing she waived RO review of the evidence 
she submitted.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran and the appellant were divorced in June 1993.

3.  The veteran died in August 1999.

4.  The veteran and the appellant were not legally married at 
the time of the veteran's death.

5.  The appellant did not live with the veteran continuously 
from the date of marriage until the date of his death.

6.  The separation of the appellant from the veteran was not 
due to the misconduct of the veteran or procured by the 
veteran without the fault of the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.55, 3.206 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2002 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board finds 
that these documents, when taken together, fulfilled VA's 
duty to notify, including the duty to notify the appellant to 
submit any pertinent evidence in her possession, and that any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining records 
identified by the appellant.  The record includes service 
medical records, a death certificate, and a divorce decree.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  VA has complied with the assistance 
provisions set forth in the new law and regulation.  As the 
issue at hand is the appellant's status for purposes of 
eligibility for surviving spouse benefits, the Board finds 
that the record as it stands contains adequate evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage to 
the veteran occurred before or during his service, or after 
his service if certain requirements are met.  38 U.S.C.A. § 
1541; 38 C.F.R. § 3.54.  Under the regulations, a "surviving 
spouse" is defined, in part, as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death. 38 C.F.R. § 3.50.

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  Marriage is 
established by one of several types of evidence including a 
copy of the public record of marriage, an official report 
from the service department as to a marriage which occurred 
while the veteran was in service, or an affidavit of the 
clergyman or magistrate who officiated. 38 C.F.R. § 3.205(a).  
In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid. 38 C.F.R. § 3.205(b).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

As explained above, there are two requirements to be a 
surviving spouse: a valid marriage and living with the 
veteran.  Legal documents of record establish that the 
appellant and the veteran were married in June 1992, 
separated in February 1993 and divorced in June 1993.  The 
appellant has asserted that there was fraud in the 
procurement of the divorce.  This may make the divorce 
voidable, but it has not been voided and there was no attempt 
to void it during the veteran's lifetime.  Thus, there was no 
valid marriage when the right to death benefits accrued.  
38 C.F.R. 3.1(j).  Consequently, the Board must find that the 
divorce was valid and that the veteran and appellant were not 
married at the time of his death.  
 
Even if the divorce was to be set aside, the appellant would 
not qualify as the veteran's surviving spouse because she did 
not live with the veteran continuously from the date of 
marriage to the date of death.  There is an exception to this 
requirement if the separation was due to the misconduct of 
the veteran or procured by him, without fault of the 
appellant.  38 C.F.R. 3.50(b)(1).  The divorce papers show 
that the parties separated in February 1993 and the appellant 
does not claim otherwise.  In her December 2000 appeal, the 
appellant stated that she and the veteran had a mutual 
agreement that she leave and return later.  This statement 
indicates that the separation was by mutual consent and not 
due to the misconduct of the veteran or that the separation 
was procured by him, without the appellant's fault.  This is 
bolstered by a February 2000 statement by the veteran's niece 
that the parties made a settlement at the time of the 
divorce.  These earlier statements are more persuasive than 
the self serving statements, including the appellant's 
hearing sworn testimony and witness statements, made much 
later, accusing the veteran of misconduct and abusive 
behavior requiring the appellant to leave.  The Board has 
reviewed the claims file and notes that the veteran was 
seriously disabled.  In June 1993, a physician indicated that 
the veteran needed daily personal health care services of a 
skilled provider.  This undoubtedly made it difficult for a 
person to live with the veteran.  However, his illness was 
not "misconduct."  

The Board finds that the earlier statements by the appellant 
and witness outweigh the later statements of the appellant 
and witnesses and establish that she voluntarily separated 
her self from the veteran in February 1993 and voluntarily 
remained separated from him continuously until his death in 
August 1999.  Further, this preponderance of evidence 
establishes that the separation was not due to the misconduct 
of the veteran or procured by him.  Thus, the preponderance 
of evidence establishes that the appellant is not the 
veteran's surviving spouse within the meaning of the law and 
regulations providing benefits.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal for recognition as the veteran's surviving spouse 
for dependency and indemnity compensation purposes is denied.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


